Case 2:19-cv-02541-CM-ADM Document 8 Filed 09/06/19 Page 1 of 3
Case 2:19-cv-02541-CM-ADM Document 8 Filed 09/06/19 Page 2 of 3
       Case 2:19-cv-02541-CM-ADM Document 8 Filed 09/06/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was electronically filed with the Clerk

of the Court using the CM/ECF system on this 6th day of September, 2019. On that date, I also

served a copy of the foregoing document on the United State Attorney for the District of Kansas

and Federal Bureau of Prisons.

                                                   /s/ Zal K. Shroff
                                                   Zal K. Shroff
